Citation Nr: 1000864	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-24 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for osteoarthritis, 
status post right total knee replacement (right TKR).

3.  Entitlement to service connection for osteoarthritis, 
status post left total knee replacement (left TKR).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a heart disorder, 
to include coronary artery disease (CAD), heart enlargement 
and history of angioplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1946 until 
March 1971.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2009 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida for additional development.  Prior to 
the Remand, this matter was before the BVA on appeal from an 
April 2007 rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
bilateral hearing loss is related to his active military 
service.  

2.  The evidence of record does not show that the Veteran's 
osteoarthritis, status post right TKR is related to his 
active military service.  

3.  The evidence of record does not show that the Veteran's 
osteoarthritis, status post left TKR is related to his active 
military service.  

4.  The evidence of record does not show that the Veteran's 
hypertension is related to his active military service.


5.  The evidence of record does not show that the Veteran's 
heart disorder, to include coronary artery disease (CAD), 
heart enlargement and history of angioplasty, is related to 
his active military service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2009).

2.  The criteria for the establishment of service connection 
for osteoarthritis, status post right TKR, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  The criteria for the establishment of service connection 
for osteoarthritis, status post left TKR, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

4.  The criteria for the establishment of service connection 
for hypertension have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).

5.  The criteria for the establishment of service connection 
for a heart disorder, to include CAD, heart enlargement and 
history of angioplasty, have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).





[Continued on the next page]  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  
 However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2006 that fully 
addressed all of the notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
The letter informed him that his service connection claim 
must be supported by evidence indicating a current 
disability, evidence that the injury or disease was incurred 
or aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
With respect to the Dingess requirements, the December 2006 
letter also provided notice of what type of information and 
evidence was needed to establish a disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issues on appeal.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained identified private medical records.  The 
Veteran has submitted statements.  In addition, he was 
afforded VA medical examinations in October 2009 in regards 
to each of his claims.  Those VA examiners provided specific 
medical opinions pertinent to the issues on appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as arthritis or sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred 
in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing is a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385. 

Bilateral Hearing Loss

The Veteran contends that he developed bilateral hearing loss 
due to service.  

The Veteran's service treatment records do not indicate any 
complaints of, or treatment for, any kind of hearing or ear 
related problems.  An undated, uninterpreted audiogram noted 
some hearing loss.  However, the March 1971 separation 
examination found his hearing to be generally normal, except 
in the 6000 Hz range of the right ear, which was 50Hz.  Those 
findings, however, did not meet the criteria necessary for a 
hearing loss "disability" under 38 C.F.R. § 3.385.  

The first medical evidence of record indicating hearing loss 
is an October 2009 VA examination, which included a review of 
the claims file.  The examiner noted that the service 
treatment records indicated early whispered voice tests, 
followed by a December 1970 audio examination showing normal 
hearing bilaterally.  The examiner further noted that the 
retirement February 1971 audio examination showed normal 
hearing bilaterally, except for moderate hearing loss at 6 
kHz in the right ear and an undated audio showed normal 
hearing bilaterally, except for mild hearing loss at 6 KHz in 
the right ear.  The Veteran complained of bilateral hearing 
loss, which he believed to have been for the last 5 years.  

The VA examiner related that the examination results were not 
reported due to poor reliability.  The examiner found that 
the Veteran appeared unable to follow directions correctly 
for pure tone testing, possibly due to dementia.  The 
examiner also found word recognition scores to be extremely 
poor, and did not appear consistent with demonstrated 
communication ability.  The examiner opined that the poor 
test reliability was due to an inability to perform the 
listening tasks, rather than a lack of cooperation.  The 
examiner could not provide a diagnosis due to poor 
reliability of test results, but did find that the Veteran 
had a lot of difficulty understanding in most situations.  

The October 2009 VA examiner opined that she could not 
resolve the issue of whether it was at least as likely as not 
that any current hearing loss is casually related to the 
Veteran's service without resorting to mere speculation.  She 
could not provide an opinion due to the poor reliability of 
test results.  The service treatment records showed moderate 
hearing loss at 6 kHz in the right ear at separation and the 
undated audio showed a mild hearing loss at 6 kHz, but did 
not show hearing loss for VA purposes,

The Board finds the utterly negative contemporaneous evidence 
from the Veteran's military service is far more persuasive 
that the Veteran's own recent assertion to the effect that he 
sustained bilateral hearing loss in service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
Veteran); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence).  The service treatment records are more reliable, 
in the Board's view, than the Veteran's unsupported assertion 
of events now over half a century past, made in connection 
with a claim for benefits from the government.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the Veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  

Furthermore, no medical opinions are of record finding that 
the Veteran has either disorder due to service.  The October 
2009 VA examiner found that it would be speculative for him 
to devise such an opinion.  The award of benefits may not be 
predicated on a resort to speculation or remote possibility. 
38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (a letter from a physician indicating that 
veteran's death "may or may not" have been averted if medical 
personnel could have effectively intubated the Veteran held 
to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the Veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).  

The Veteran has reported hearing loss starting five years 
previously, several decades following his discharge from 
service; such reports do not support his claims of 
chronicity.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a lengthy period of absence of medical complaints for 
a condition can be considered as a factor in resolving a 
claim).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent 
to identify the medical condition, (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of hearing loss, his opinion is outweighed by the competent 
medical evidence.  Simply stated, the Veteran's service 
treatment records (containing no competent medical evidence 
of a hearing loss disability) and post-service medical 
records (showing no complaints, symptoms, findings or 
diagnoses associated with for decades after service) outweigh 
the limited credibility of the Veteran's contentions. 

In view of the evidence and the application of the relevant 
laws and regulations as described above, the preponderance of 
the evidence is against the claims, the benefit of the doubt 
rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1991).  The Veteran's claim for service connection for 
bilateral hearing loss is denied. 

Knee Disorders

The Veteran contends that he developed a bilateral knee 
disorder in service, and has specifically related it to his 
service, including walking on the steel decks of ships, as 
indicated in a November 2009 statement.  

The service treatment records are silent for any complaints 
of, or treatment for, a knee disorder of either knee.  The 
Veteran's February 1971 separation examination found his 
lower extremities to be normal.

A January 2007 private medical record, from Dr. K.G., noted 
that the Veteran gave a history of bilateral knee 
osteoarthritis, status post bilateral total knee 
arthroplasty.  Dr. K.G. found the Veteran to have status post 
bilateral total knee arthroplasty with instability feeling 
not related to mechanical problems of the knee, likely 
secondary to other etiologies.  

The Veteran was given a general VA examination in October 
2009 and included a review of the claims file.  The examiner 
noted that a service treatment record review was silent for 
knee complaints or diagnoses.  The Veteran reported an onset 
of pain while walking; a history for trauma was unknown.  The 
examiner diagnosed him with osteoarthritis, status post 
bilateral total knee arthroplasties.  The VA examiner opined 
that the Veteran's current osteoarthritis, status-post 
bilateral TKRs is less likely as not caused by or a result of 
the Veteran's long term service.  The examiner reported that 
she based her opinion on medical literature, a review of the 
medical record and her clinical experience.  She noted that 
service treatment records were silent for any knee injury, 
trauma or complaint and that there were no in-service knee x-
rays.  She also noted that there were no knee complaints 
within a year of active duty and that there was no objective 
evidence of onset of a bilateral knee disorder during active 
duty.

The only evidence provided as to the Veteran's claim is his 
belief that his knee disorders developed due to his service.  
Although he can provide testimony as to his own experiences 
and observations, the factual question of if his disorders 
can be attributed to his in-service experiences and injuries 
is a medical question, requiring a medical expert.  The 
Veteran is not competent to render such an opinion.  
Espiritu, 2 Vet.App. at 495.  He does not have the requisite 
special medical knowledge necessary for such opinion 
evidence.  

Additionally, in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board 
finds that the service treatment records and the post-service 
treatment records to carry far more weight of credibility and 
probative value than the recent lay statements.  See Curry, 7 
Vet. App. at 68 (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  
Such records are more reliable, in the Board's view, than the 
unsupported assertions of events decades past, made in 
connection with his claim for monetary benefits from the 
government.  See Cartright, 2 Vet. App. at 25 (VA cannot 
ignore a veteran's testimony simply because the Veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  

The lack of any contemporaneous evidence of a knee disorder 
in service, in conjunction with the lack of any medical 
opinion evidence supporting his claim and the negative 
findings of the October 2009 VA examiner indicate that the 
Veteran's current bilateral osteoarthritis, status post TKRs  
is not related to service.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule does not apply.  Gilbert, 1 
Vet. App. at 58. The Veteran's claims for service connection 
for left and right knee disorders are denied.



[Continued on the next page]  
Hypertension and Heart Disorder

The Veteran has contended that he either had hypertension in 
service, or due to his service.  He has also contended that 
he developed a heart disorder, to include CAD, heart 
enlargement and a history of angioplasty due to service.  

The Veteran's service treatment records generally do not 
indicate any complaints of, or treatment for, hypertension.  
Indeed, his March 1946 examination from the month of his 
starting service recorded a blood pressure reading of 130/70.  
Additionally, a December 1970 examination indicated a 
diastolic reading of 90, meeting  the term hypertension, 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (for 
the purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 or 
greater).  However, his pre-discharge February 1971 
examination found his blood pressure to be 120/84, which did 
not meet hypertension levels.  Additionally, a December 18, 
1964 service chest x-ray found a possible left ventricular 
enlargement, otherwise normal chest.

The evidence of record generally indicates that the Veteran 
has been diagnosed with and treated for hypertension, as 
indicated in a March 2007 letter from his private physician, 
Dr. R.K.  However, no medical opinions are of record 
indicating that the Veteran has hypertension related to 
service. 

The Veteran was provided a VA examination in October 2009, 
which included a review of the claims files.  The examiner 
noted that the Veteran's in-service chest x-rays (CXRs) and 
electrocardiograms (EKGs) were normal and no heart condition 
was diagnosed.  The examiner also noted that the service 
treatment records indicated no cardiac complaints on reports 
of medical history in March 1971.  

The October 2009 VA examiner noted that the Veteran's blood 
pressure was 172/86.  The VA examiner diagnosed him with 
coronary artery disease status post left anterior descending 
(LAD) stent and hypertension.

The October 2009 VA examiner opined that the Veteran's CAD 
status post LAD stent and hypertension was less likely as not 
caused by or a result of active duty; that opinion included 
consideration of the Veteran's December 1970 diastolic 
reading of 90 and the in-service slightly enlarged cardiac 
shadow and possible enlarged heart.  The examiner related 
that her opinion was based on a medical literature review, 
medical record review and clinical experience.  The examiner 
further opined that the impression of an enlarged heart on x-
ray was not an actual enlargement of the heart itself, but 
appeared as an enlargement due to various factors, such as 
epicardiac fat pad and the technique of the film.  She 
further stated that if there had been a pathologic 
enlargement of the heart, the Veteran would have had symptoms 
related to this and would not have been physically able to 
complete 25 years of active duty.  Additionally, all EKGs 
were normal and service treatment records did not have a 
diagnosis of hypertension.  Furthermore, the isolated 
readings of 140/92 in 1964 would not be unexpected as an 
elevated blood pressure in a potentially stressful situation.  
The one other borderline elevated reading of 140/90 in 
December 1970 was not followed by a 3 or 5 day blood pressure 
check which would be necessary to make the diagnosis of 
hypertension.  The examiner also noted that the Veteran had 
subsequent normal blood pressure readings.  The examiner thus 
determined that there was no objective evidence that the 
Veteran had the onset of a heart condition or hypertension in 
active duty and that his current CAD and hypertension were 
not related to his active duty service.  

There is no medical evidence of record indicating that his 
hypertension or heart disorder was either incurred in or 
aggravated by service.  Indeed, the first medical evidence to 
indicate that the Veteran even had hypertension was from 
decades following his discharge from service.  No medical 
opinions are of record indicating that the Veteran either had 
hypertension or a heart disorder in service or that his 
current hypertension or heart disorder is in any way related 
to his service.  Indeed, the October 2009 VA examiner 
specifically found neither to be due to his service.

The only evidence provided as to the Veteran's claim is his 
belief that he has hypertension due to service. However, the 
factual question of if his hypertension can be attributed to 
his in-service experiences is a medical question, requiring a 
medical expert. He is not competent to render such an 
opinion. Espiritu, 2 Vet.App. at 495. 

As previously noted, the Veteran was advised of the need to 
submit medical evidence demonstrating a nexus between his 
hypertension and service by way of the VCAA letter provided 
to him, but failed to do so. A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert, 1 
Vet.App. at 58.  The Veteran's claims for service connection 
for hypertension and a heart disorder are denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for osteoarthritis, status post right TKR 
is denied.

Service connection for osteoarthritis, status post left TKR 
is denied.

Service connection for hypertension is denied.

Service connection for a heart disorder, to include CAD, 
heart enlargement and history of angioplasty is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


